Opinion by
Mr. Chief Justice Sterrett,
This and two other claims of $12,000 each for professional services, alleged to have been rendered to the Order of Solon, were presented by the appellant and his associates respectively. Being the same in amount, similar in character and depending on substantially the same facts and circumstances, these three. cases were heard and disposed of together by the learned auditors and court below, and the same course was adopted here.
As stated by the auditors these claims were each composed of five items, corresponding in services and amounts specified, the latter ranging from $1,000 to $5,000. As to the character, extent and value of the services, etc., considerable testimony, the details of which need not be noticed here, was submitted to the auditors for their consideration.
On behalf of some of the appellees, these claims were contested on the grounds that the charges were excessive, and that the greater part of the services, respectively, were rendered, not for the Order of Solon, but in behalf of persons who had no authority to act for that association. These objections involved questions of fact which were clearly for the determination of the auditors, and, on evidence quite sufficient to justify them in so doing, they found that “ from October 24, 1893, there were two parties claiming to be the rightful officers and *493true governing body of the Order of Solon,” each acting in direct hostility to the other. One of these parties or bodies was represented by these three claimants and the other by Messrs. Young and Trent. Those who constituted the former party were adjudged not to be the officers or governing body of the Order of Solon by the court of common pleas, and its decision was affirmed by this Court, 166 Pa. 33. The auditors therefore held, and rightly, as we all think, that the claimants were precluded from participating in the fund, as creditors for professional services rendered after October 24, 1893, because they were not attorneys representing the officers of the Order of Solon, but were acting in direct opposition to the officers of the order, and also in opposition to the direct intimation of the court below as to what was for its best interests. It is unnecessary to consume time in discussing the soundness of this conclusion, or the sufficiency of the evidence from which it was fairly and legitimately drawn. Both are undoubtedly correct.
Having thus disposed of so much of the respective claims as are for services rendered after said last mentioned date, the auditors, proceeding to consider the extent and value of the services rendered prior-thereto, come to the conclusion that each of the claimants was entitled to receive the sum of $2,500, as just and reasonable compensation for said services, and that sum was accordingly awarded to them, respectively, subject to a credit for $1,000 already paid to each of them on account. Giving that force and effect which are due to the findings of auditors, we cannot say that they erred in not awarding a sufficient sum to fully compensate the claimants for services rendered prior to October 24, 1893.
The learned auditors’ findings of fact and conclusions of law, so far as they are material, appear to have been carefully reviewed and approved by the learned president of the common pleas. In his opinion overruling exceptions, he says: “We are entirely satisfied with the conclusion arrived at by the auditors, that in all the matters except that for which allowance has been made they (the claimants) were not acting for the Order of Solon. And we are also clearly of the opinion that the amount allowed to them by the auditors is the utmost to which they could be entitled for the services actually rendered, and indeed, *494if exceptions had been filed to the allowance of this amount, we should have been inclined to reduce it.”
It is unnecessary to notice the specifications of error in detail. Our examination of the entire record as presented here discloses nothing to justify us in sustaining any of them. They are all dismissed, and the decree, as to this appellant, is affirmed and the appeal is dismissed at his costs.